Sherwin, J.
The petition alleges that in August, 1898,. the plaintiff was about to enter into a contract to furnish crushed rock for use in paving a certain street in Des Moines then about to be paved; that the defendant then agreed to-pay the plaintiff the sum of 25 cents per cubic yard for the crushed rock used in paving said street, on condition that the plaintiff would not enter into the contemplated contract nor sell any crushed rock in the city of Des Moines during-the remainder of the year 1898; and that the plaintiff carried out the terms of its agreement. The ¡demurrer assails the-petition for want of consideration, and on the ground that the agreement was against public policy and void because-tending to prevent competition.
1 The consideration for the agreement on the part of the-defendant was sufficient. The plaintiffs agreed to and did' refrain from entering into the contemplated contract, and refrained from selling crushed stone in the city off Des Moines during the remainder of the year 1898. It is to be presumed that the sale of stone in Des-Moines would have been of benefit to the plaintiff, and that by not doing so he suffered a loss. Any forbearance practiced' by a party to a contract, or any detriment or loss suffered by him, is sufficient consideration for the other’s promise. Clark,. Contracts 147; Beach, Modern Contracts section 167; 1 *576Parsons Contracts 451; Harlan v. Harlan, 102 Iowa, 701; Greenhood, Public Policy, 717. In the case of Chapin v. Brown, 83 Iowa, 156, relied upon by appellee, the plaintiff sued for damages because the defendants had again entered the butter trade after agreeing not to do so. The plaintiff had clearly paid nothing for the promise, and upon the execution of the bare agreement, without the payment of a cent, he had at once established a lucrative business; hence had not forborne or suffered anything.
2 The agreement was that the plaintiff would not enter into the particular contract contemplated for furnishing crushed stone for the particular job of paving then under -. way, and-further that it-would -not sell said material . in the city of Des Plomes during the period of about five months. It was limited as. to time,, place, .and commodity. So far as is shown hy the petition, there was not attempt to restrain competition in furnishing, that particular product- ■ There might have been. a large number of others anxious and willing to supply the public demand for crushed rock. , - Nothing appears therefrom which in the least indicates-an intention to -oppress or to create a monopoly in that particular product. The contract was therefore not void as against public policy. Hedge v. Lowe, 47 Iowa, 137; Greenhouse Policy 703-716. In the Chapin-Brown, Case, supra, it appeared that all the merchants of Storm Lake had entered into-the argeement, and it might well be said, that it was a contract creating a monopoly, and hence against public policy. The judgment is reversed.